SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

591
CA 10-02246
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, AND LINDLEY, JJ.


AUGUSTIN MUGABO, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

CITY OF BUFFALO, DEFENDANT-RESPONDENT.


AUGUSTIN MUGABO, PLAINTIFF-APPELLANT PRO SE.

DAVID RODRIGUEZ, ACTING CORPORATION COUNSEL, BUFFALO (DAVID M. LEE OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered October 1, 2010. The order denied the pro
se motion of plaintiff for leave to renew and reargue his prior
summary judgment motion and his opposition to defendant’s cross motion
for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Plaintiff appeals from an order denying his pro se
motion for leave to renew and reargue his prior motion for summary
judgment on the amended complaint and his opposition to defendant’s
cross motion for summary judgment dismissing the amended complaint.
As plaintiff conceded during oral argument on his motion for leave to
renew and reargue, he offered no new facts in support thereof.
Instead, plaintiff merely argued that Supreme Court had misapprehended
the law and therefore reached the wrong conclusion with respect to the
prior motion and cross motion. Thus, plaintiff’s motion for leave to
renew and reargue was actually only a motion for leave to reargue, and
it is well settled that no appeal lies from an order denying such a
motion (see Hill v Milan, 89 AD3d 1458, 1458; Hilliard v Highland
Hosp., 88 AD3d 1291, 1292-1293; Schaner v Mercy Hosp. of Buffalo, 16
AD3d 1095, 1096). The appeal therefore must be dismissed.




Entered:    April 27, 2012                      Frances E. Cafarell
                                                Clerk of the Court